Citation Nr: 0009312	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  95-37 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran had active service from November 1953 until March 
1961.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

Multiple sclerosis was manifested to a degree of 10 percent 
within seven years of service discharge.


CONCLUSION OF LAW

Multiple sclerosis was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that his multiple sclerosis had its onset 
during military service.  He maintains that during his period 
of military service, he noticed similar symptoms that have 
now been diagnosed as multiple sclerosis.  He reports that he 
had problems with coordination and balance.  He claims that a 
private physician treated him for multiple sclerosis within 
seven years of his discharge from military service.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 9 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see 
also 38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

The Board finds that the veteran has a presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107.  In 
this regard, the veteran has provided competent evidence of a 
current disability, in the form of a diagnosis of multiple 
sclerosis.  The veteran has reported symptoms of numbness 
during his military service, which he is competent to 
provide.  Furthermore, a private physician has opined that 
multiple sclerosis began within the seven-year presumptive 
period subsequent to service discharge.  

The Board also finds that the VA has complied with its 
obligation to assist him with the development of his claim.  
The veteran has reported that he received private treatment 
for multiple sclerosis in 1965 or 1966.  However, in March 
1989, the veteran reported that this physician "only kept 
his records for five (5) years."  The RO has attempted to 
gather records from this doctor.  In response to the most 
recent inquiry by the RO, the physician responded in 
September 1994 that he was unable to locate the veteran's 
medical chart due to fire loss.  

It is important to note that, for the purpose of determining 
whether a claim is well grounded, the evidence must be 
accepted at face value unless it is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992); King v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Once the claim is well grounded, however, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

For the reasons discussed below, the Board finds that the 
evidence supports a grant of service connection for multiple 
sclerosis.  Service connection may be granted if multiple 
sclerosis was incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Furthermore, where a veteran 
served for ninety (90) days or more during a period of war 
and develops a multiple sclerosis to a degree of 10 percent 
within seven years from date of separation from service, such 
disease may be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307 and 3.309 (1999).  If a 
condition noted during service is not shown to be chronic, 
continuity of symptoms sufficient to establish the chronic 
character of the condition after service must be present for 
an appropriate grant of service connection.  38 C.F.R. 
§ 3.303 (1999).  

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

No presumptions may be invoked on the basis of advancement of 
the disease when first definitely diagnosed for the purpose 
of showing its existence to a degree of 10 percent within the 
applicable period. This will not be interpreted as requiring 
that the disease be diagnosed in the presumptive period, but 
only that there be then shown by acceptable medical or lay 
evidence characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis.  Symptomatology shown in the prescribed 
period may have no particular significance when first 
observed, but in the light of subsequent developments it may 
gain considerable significance. Cases in which a chronic 
condition is shown to exist within a short time following the 
applicable presumptive period, but without evidence of 
manifestations within the period, should be developed to 
determine whether there was symptomatology which in 
retrospect may be identified and evaluated as manifestation 
of the chronic disease to the required 10-percent degree. 
38 C.F.R. § 3.307(c).

The service medical records from the veteran's period of 
service do not show any complaints, treatment or diagnoses 
regarding a neurological disorder. 

The earliest post-service clinical records are dated from 
October 1968.  Iberia Parish hospital records dated in 
October 1968 relates that the veteran was admitted with 
provisional diagnoses of acute right epididymo-orchitis and 
rule out neurological lesion.  The referring physician was 
Dr. Lamperez.  In reporting the veteran's medical history, it 
was noted that approximately one year previously he had mumps 
accompanied by mumps encephalitis and orchitis.  Several 
months after his recovery, he became partially blind in the 
right eye.  It was reported that he was being followed by 
neurosurgeon who felt that he had an optic neuritis. 

In August 1994, the veteran submitted records dated between 
October 1968 and August 1991 from a physician who the veteran 
identified as Dr. Lamperez.  The records identified the 
veteran.  They relate that in September 1969, the veteran 
reported blurry vision and headache.  He was referred to 
neurology.  

Private medical records from Oshner Foundation Hospital dated 
in October 1969 show that the veteran reported that three 
weeks previously he had visual blurring that had become worse 
the last three days.  In reporting his medical history, the 
veteran indicated that he had a similar episode a year 
earlier; however, at that time he saw two ophthalmologists 
who found no abnormalities.  Subsequent to examination by 
ophthalmology, the diagnosis was optic neuritis.  He was 
referred to the neurology department.  In reporting his 
history, he noted his past symptoms of partial blindness, 
headaches and numbness in his legs.  The diagnostic 
impression was probable multiple sclerosis.  

Later that month, the veteran was re-admitted to Iberia 
Parish Hospital for acute epididymo-orchitis.  In reporting 
his medical history, he noted that ten months previously he 
had partial blindness due to optic neuritis.  

Oshner Foundation Hospital clinical notes of R.E. Barron 
M.D., show that in December 1969, the veteran was admitted 
for a lumbar puncture and spinal fluid survey.  It was 
reported that the veteran had two bouts of optic neuritis 
with the first occurring a year previously.  The physician 
indicated that the veteran reported some vague symptoms of 
numbness in the lower extremities at the time of the first 
episode of optic neuritis; however the veteran denied any 
other neurological symptoms.  The spinal survey was within 
normal and there were no neurological abnormalities found on 
the physical examination.  The physician, indicated that 
because of the absence of neurological findings and normal 
spinal fluids, he was unable to make an unequivocal diagnosis 
of multiple sclerosis, but that it remained a not unlikely 
possibility.  

A September 1974 report of a private physician, Dr. Snatic, 
relates that the veteran reported symptoms that included left 
side weakness.  He reported his history that included 3 
episodes of blindness as well as other symptoms within the 
previous 6-1/2 years.  He was examined by an ophthalmologist 
who suggested that he had multiple sclerosis.  Similar 
statements were submitted in early 1997 from co-workers who 
worked with the veteran in the sixties.

The RO received statements in 1988 from friends and relatives 
who in essence related that they noticed that the veteran at 
times was weak, spastic, uncoordinated and had blurry vision, 
as early as 1960.

In a statement dated in March 1995, Dr. Barron, the 
neurologist who evaluated the veteran in 1969, reported:  

... I first saw [the veteran] in October 
1969 at which time he had an acute optic 
neuritis on the left side. He gave a 
history of having had acute optic 
neuritis on the right side about a year 
prior to this visit here.  Optic neuritis 
is a common symptom of multiple 
sclerosis.  In 1968 or before he also had 
some numbness in his lower extremities 
which was also, I feel sure, a symptom of 
the disease.  These earliest symptoms 
occurred within seven years of [the 
veteran's] separation from [s]ervice in 
1961.  There is little doubt that the 
disease was present in an asymptomatic 
form at an even earlier date.  MRI scans 
done on patients experiencing their first 
symptom of multiple sclerosis commonly 
show multiple, old asymptomatic lesions 
of that disease.  (MRI scans were not, of 
course, available in the 1960's.)

The Court has held that "an [medical] opinion is only that, 
an opinion.  In an adversarial proceeding, such an opinion 
would have been subject to cross-examination on its factual 
underpinnings and its expert conclusions.  The VA claims 
adjudication process is not adversarial, but the Board's 
statutory obligation under 38 U.S.C.A. § 7104(d)(1) to state 
'the reasons or bases for [its] findings and conclusions' 
serves a function similar to that of cross-examination in 
adversarial litigation.  The [Board] cannot evade this 
statutory responsibility merely by adopting an [medical]  
opinion as its own...  [The Board is also required to]  
provide sufficient reasons or bases for its credibility and 
factual findings and conclusions, including its consideration 
of the benefit-of-the-doubt doctrine."  Gabrielson v.  Brown, 
7 Vet. App. 36, 40 (1994).

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Wilson v. Derwinski, 
2 Vet. App. 16, 20 (1991).  The credibility of a witness can 
be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character.  An 
expressed recognition of the difficulties of remembering 
specific dates or events that happened long ago would also be 
pertinent.  Although credibility is often determined by the 
demeanor of a witness, a document may also be credible 
evidence.  In a merits context, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).

The Board first notes that Dr. Barron's statement is, for the 
most part, consistent with the available records of 
treatment, which date from 1968.  The veteran was discharged 
from military service in March 1961; therefore, the seven-
year presumptive period would end in March 1968.  

In evaluating the evidence, the Board gives the most weight 
to the medical records and lay statements that are most 
contemporaneous in time with the seven-year presumptive 
period.  That is, the closer in time to the period ending in 
March 1968 that a document was created, the more weight it is 
given by the Board.  Unfortunately, Dr. Domingue's records 
are not available, so the earliest post-service medical 
records date from October 1968, which is not within the 
seven-year presumptive period.  

As noted above, the earliest post-service medical records -- 
from the veteran's hospitalization beginning on October 9, 
1968, for right testicular problems -- describe a history of 
mumps and associated "probable mumps encephalitis and an 
orchitis in the opposite testicle" approximately one year 
earlier, which would have been circa October 1967 -- within 
the seven-year presumptive period.  "Following recovery from 
this, several months later the patient became partially blind 
in one eye."  The record further related that the veteran 
was being followed by a neurosurgeon who felt that the 
veteran had an optic neuritis.  

This is significant because it is the earliest post-service 
medical evidence available, and it also provides the earliest 
possible dates for symptoms that might be those of multiple 
sclerosis.  The medical records are not entirely consistent 
in dating the veteran's symptoms; later records usually date 
the symptoms from later than March 1968.  For example, a 
record that appears to relate to the veteran's 
hospitalization beginning October 25, 1969, refers to a 
history of blindness due to optic neuritis "approximately 10 
months ago" - which would be at the beginning of 1969.  The 
admission to Ochsner Foundation Hospital in December 1969 
also refers to a history of painless blindness in the right 
eye "1 year ago."  

The reference to the first episode of partial blindness 
"several months" after recovery from mumps does not 
indicate whether this episode was before or after March 1968.  
Nonetheless, given the time period in question, it is as 
likely as not that this episode occurred before March 1968 as 
after March 1968.  As the Board gives this record - as the 
earliest in time - the most weight, and as the Board resolves 
reasonable doubt in the veteran's favor, the Board concludes 
that the evidence shows that the veteran had his first 
incidence of optic neuritis within the seven-year period 
following his release from active military service.  

Once it is determined that the veteran had his first episode 
of optic neuritis within the presumptive period, this 
evidence supports the conclusion that it is as likely as not 
that multiple sclerosis was manifested to a degree of 10 
percent within the applicable presumptive period.  As Dr. 
Barron noted, optic neuritis is a common symptom of multiple 
sclerosis.  The Board concludes that the evidence - both as 
to the existence of optic neuritis within the presumptive 
period and the manifestation of multiple sclerosis to a 
degree of 10 percent within that period - is in equipoise.  
Consequently, with resolution of reasonable doubt in the 
veteran's favor, the Board finds that the evidence supports a 
grant of service connection for multiple sclerosis.  


ORDER

Service connection for multiple sclerosis is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

